ON ALTERNATIVE MOTION FOR REHEARING OR TO TRANSFER
The defendant has filed an alternative motion for rehearing or to transfer this appeal to the Supreme Court, vigorously asserting that our opinion is in conflict with the opinion of the Kansas City District in State v. Townes, 522 S.W.2d 22, 25[7] (Mo.App.1974). In particular, the defendant says our ruling that his motion to disqualify was untimely filed conflicts with the ruling, in Townes, supra, that “[a] Sunday or legal holiday which falls within the period of time in which an act is to be done does not shorten the period, but is reckoned as part of it.”
Careful consideration of the court’s opinion in State v. Townes, supra, 522 S.W.2d at 25, convinces us that the defendant perceives conflict where none exists. In Townes, supra, the appellant’s contention was that the next to last sentence of Rule 31.01, which deals with the computation of time operates to extend the time in which to file an application for removal on change of venue under Rule 30.04. The court held, in essence, that a holiday which falls within the period allowed for an act to be done does not lengthen the allowable period. That is true, and Townes in no way conflicts with our Supreme Court’s rulings in State v. Light, supra, 484 S.W.2d at 275-276[1], and State v. Thompson, 472 S.W.2d 351, 353[1] (Mo.1971), nor with our opinion on this appeal.
The motion for rehearing is denied; the alternative motion to transfer is denied.
All concur.